UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-5244



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


QUENTIN ORLANDO RUTLAND,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (CR-02-31)


Submitted:   September 27, 2006           Decided:   October 17, 2006


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew B. Banzhoff, DEVEREUX & BANZHOFF, PLLC, Asheville, North
Carolina, for Appellant. Gretchen C. F. Shappert, United States
Attorney, Charlotte, North Carolina; Amy E. Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Quentin    Orlando    Rutland       appeals    his    resentencing

following this court’s remand.          See United States v. Rutland, No.

04-4080, 2005 WL 1317297 (4th Cir. June 3, 2005) (unpublished). We

affirm Rutland’s 235-month sentence.

             Rutland was convicted by a jury of conspiracy to possess

with intent to distribute and aiding and abetting in the possession

with intent to distribute fifty grams or more of cocaine base.

Because the district court determined that Rutland was responsible

for 240 grams of cocaine base and that he had obstructed justice,

Rutland was assigned an offense level of thirty-six. He was placed

in criminal history category III, which resulted in a guideline

range of 235 to 298 months.        Rutland was sentenced to 235 months’

imprisonment.

             We    vacated   Rutland’s         sentence    and    remanded   for

resentencing because the district court’s findings regarding drug

quantity and obstruction violated United States v. Booker, 543 U.S.

220 (2005).       On remand, the district court resentenced Rutland to

the   same   235-month    term    of   imprisonment.        Rutland   appealed,

contending his sentence is procedurally unreasonable because the

district court failed to make specific findings on the record.

             In post-Booker sentencing, district courts must calculate

the appropriate guideline range, consider the range in conjunction

with other relevant factors under the guidelines and 18 U.S.C.


                                       - 2 -
§   3553(a)    (2000),    and   impose    a    sentence.      United    States   v.

Moreland, 437 F.3d 424, 432-33 (4th Cir.), cert. denied, 126 S. Ct.

2054 (2006).       A sentence imposed within a properly calculated

guideline range is presumptively reasonable.                  United States v.

Green, 436 F.3d 449, 457 (4th Cir.), cert. denied, 126 S. Ct. 2309

(2006).

              Rutland’s 235-month sentence, which was at the lowest end

of the applicable guideline range, is presumptively reasonable. In

imposing Rutland’s sentence, the district court determined that it

did “not perceive a reasonable basis for a variance or departure.”

The court further stated that there was “no reason” to alter its

original finding that Rutland was responsible for 240 grams of

cocaine base. Though the district court did not explicitly discuss

§   3553(a)     factors    on    the     record,    we     conclude    under     the

circumstances here that its disinclination to “robotically tick

through § 3553(a)’s every subsection” does not render Rutland’s

sentence unreasonable. United States v. Johnson, 445 F.3d 339, 345

(4th Cir. 2006); see United States v. Eura, 440 F.3d 625, 632 (4th

Cir. 2006), petition for cert. filed, __U.S.L.W.__ (U.S. June 20,

2006) (No. 05-11659).

              Accordingly, we affirm Rutland’s sentence.               We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                          AFFIRMED

                                       - 3 -